Citation Nr: 0612457	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-10 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability, asserted to be secondary to the service-connected 
residuals of a shell fragment wound to the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1970 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Winston-Salem, North 
Carolina.  In those decisions, the RO denied the issue of 
entitlement to service connection for a right knee 
disability, asserted to be secondary to the service-connected 
residuals of a shell fragment wound to the right foot.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

Throughout the current appeal, the veteran has asserted that 
he has developed a right knee disability as a result of the 
service-connected residuals of a shell fragment wound to his 
right foot.  In particular, he has maintained that his 
service-connected right foot disability has caused him to 
walk on the inside portion of the extremity and that this 
abnormal gait has resulted in stress on his right knee.  See, 
e.g., July 2005 hearing transcript (T.) at 3.  According to 
the veteran's recent testimony, he now experiences popping, 
grinding, tightness, swelling, and pain in his right knee.  
T. at 5-7.  

The pertinent regulation provides that disability that is 
proximately due to, or the result of, a service-connected 
disease or injury shall be service connected and that, when 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2005).  
Importantly, the United States Court of Appeals for Veterans 
Claims (Court) has also held that, when aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, service connection on a 
secondary basis is available.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Review of the claims folder indicates that service connection 
has been granted for residuals of a shell fragment wound of 
the right foot and that this disability has been evaluated as 
noncompensably disabling effective from May 1977 and as 
10 percent disabling effective from October 1986.  According 
to relevant medical records, the first evidence of right knee 
pathology was in February 2000 when the veteran sought VA 
outpatient care for complaints of right knee pain, limitation 
of motion, intermittent swelling, popping, and grinding.  A 
physical examination completed on the veteran's right knee at 
that time demonstrated crepitus and pain upon internal 
rotation of the hip but no increased warmth, swelling, pain 
with palpation, joint laxity, or instability.  X-rays taken 
of the veteran's right knee showed no obvious signs of 
osteoarthritis.  The treating physician assessed right knee 
arthralgia.  

Subsequent post-service medical records reflect periodic 
treatment for, and evaluation of, right knee pain through 
September 2004.  Specifically, in August 2002, the veteran 
underwent a VA joints examination.  X-rays taken of the 
veteran's right knee at that time reflected very mild 
tricompartmental degenerative changes with no significant 
tricompartmental narrowing.  A physical examination of the 
veteran's right knee demonstrated mild crepitus, deep 
grinding, some limitation of motion, and some tenderness upon 
movement of the patella on the femur.  The examiner explained 
that these findings were consistent with some chondromalacia 
of the right patella and arthritis in the right knee.  In 
particular, the examiner diagnosed arthritis of the right 
knee and expressed his opinion that "[t]here is very little 
way to absolutely prove that the blast of the hand grenade 
[which injured the veteran's right foot in service] and the 
fall secondary to the blast of the hand grenade are the 
etiologic agents of the . . . [veteran's] knee [problems]."  

In a November 2003 addendum, this examiner noted that the 
pertinent examination findings were best characterized as 
chondromalacia of the right patella and that this condition 
(which might later develop into arthritis) was "caused by 
excessive use of the knee as with running, playing strenuous 
games, and sustaining small injuries from falling."  The 
examiner specifically concluded that, in his "opinion[,] . . 
. the [veteran's] right foot injury could not be the cause of 
the chondromalacia [of his patella]."  

At the recent personal hearing, however, the veteran 
testified that, after the August 2002 VA examination, he 
received right knee treatment from a private physician 
(Dr. Kaleb) at the Kanough Clinic in Burlington, North 
Carolina and that this doctor.  T at 4.  According to the 
veteran's testimony, the veteran provided this physician with 
copies of all of his VA medical records, and the doctor 
reviewed those documents and conducted a thorough evaluation 
of the veteran's right knee (including X-rays).  T. at 4.  
The veteran further testified that, upon completion of the 
examination, the physician "rendered an opinion that . . . 
[the veteran's] right foot did indeed aggravate . . . [his] 
right knee condition."  T. at 4.  The veteran stated that he 
had provided VA with a copy of the doctor's opinion.  
T. at 4-5.  

The claims folder contains a copy of a pertinent private 
medical report dated in September 2001.  According to this 
record, following an examination, the examining physician 
expressed his opinion that the residuals of the veteran's 
right foot injury (which were characterized as a status post 
shrapnel injury) had resulted in a limp which, in turn, "is 
aggravating [his] right knee."  The doctor further explained 
that, although some of the veteran's right knee pain is 
"coming from his occupation and prolonged period of time on 
his feet," this condition "is aggravated by his right foot 
which prevents a totally normal gait."  

The September 2001 private examination was completed by a 
Dr. James C. Califf at the Kernodle Clinic.  The report of 
that evaluation does not indicate whether the examining 
physician had access to, and an opportunity to review, the 
veteran's VA medical records.  Importantly, therefore, the 
Board is uncertain as to whether this examination report is 
the one referenced by the veteran at the recent personal 
hearing.  See, e.g., T. at 4.  As such, the Board finds that 
a remand is necessary to accord the RO, through the AMC, an 
opportunity to procure treatment and examination records that 
were referenced by the veteran at the recent personal hearing 
and that have not been previously associated with his claims 
folder.  Following receipt of any such available documents, 
the veteran should be accorded a current VA examination of 
his right knee to determine the nature, extent, and etiology 
of any disability of this joint that he may have.  

Furthermore, during the pendency of this appeal, and 
specifically on March 3, 2006, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506, which held that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded and that includes an explanation of the 
type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly this case is REMANDED for the following actions:

1.  If it has not already done so, the 
AMC should send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation of the information or 
evidence needed to establish a disability 
rating and effective date for the service 
connection claim on appeal, as outlined 
by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The AMC should also ask the veteran 
to provide a list (including dates and 
locations) of all health care providers 
(VA and non-VA) who have rendered right 
knee treatment to him since his 
separation from service in January 1972.  
The Board is particularly interested in 
records of post-service right knee 
treatment and examination that the 
veteran has received from Dr. Kaleb at 
the Kanough Clinic in Burlington, North 
Carolina.  After furnishing the veteran 
the appropriate release forms where 
necessary, the AMC should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

3.  Thereafter, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
right knee disability found to be 
present.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests, including X-rays, should be 
conducted.  

All indicated tests should be conducted.  
All pertinent right knee pathology found 
on examination, should be noted in the 
report of the evaluation.  The examiner 
should express an opinion as to whether 
it is at least as likely as not that the 
veteran has a right knee disability that 
was either caused or aggravated by his 
service-connected right foot disability, 
as well as his service-connected low back 
and left lower extremity conditions.  A 
complete rationale should be provided for 
all opinions expressed.  

4.  The AMC should then re-adjudicate the 
issue of entitlement to service 
connection for a right knee disability, 
asserted as secondary to the 
service-connected residuals of a shell 
fragment wound to the right foot.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


